The complainant was knocked to the ground by a punch to the throat, after which a gold chain was violently ripped from her neck. Bystanders chased defendant and apprehended him. Neck pain persisted for at least a week, and residual effects were still felt at trial more than a year and one half later. The pain suffered by the victim is sufficient to meet the definition of "physical injury” (Penal Law § 10.00 [9]) and to sustain conviction for robbery in the second degree (Penal Law § 160.10 [2] [a]).
Defendant’s other contentions—that the prosecutor’s summation shifted the burden of proof on the question of physical injury, that he vouched for the credibility of the victim as a witness, and that he denigrated the defense—have been reviewed and found to be without merit. Concur—Kupferman, J. P., Milonas, Kassal, Wallach and Rubin, JJ.